 


110 HR 6017 IH: To ameliorate the effects of harmful algal blooms in the Great Lakes by reducing phosphorus inputs, and for other purposes.
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6017 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Stupak (for himself and Mrs. Miller of Michigan) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To ameliorate the effects of harmful algal blooms in the Great Lakes by reducing phosphorus inputs, and for other purposes. 
 
 
1.Harmful Algal Bloom Response Plan 
(a)In generalNot later than 6 months after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with other relevant Federal, State, and local government entities, shall develop a regional response plan to address and mitigate harmful algal blooms in the Great Lakes. 
(b)Components of planSuch plan shall include— 
(1)an analysis of the scientific data about the causes of harmful algal blooms in the Great Lakes;  
(2)proposed solutions to address and mitigate such harmful algal blooms; 
(3)an analysis of the ability of secondary treatment by wastewater treatment facilities to reduce the amount of phosphorus and nitrogen being discharged into the Great Lakes, including— 
(A)the degree of phosphorus and nitrogen reduction attainable through the application of secondary treatment; and 
(B)the economic feasibility of secondary treatment; 
(4)an evaluation of the relevant water quality standards promulgated by each of the Great Lakes States (as defined in section 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3))); 
(5)suggested revisions to such standards if the Administrator determines that such standards are not adequate to reduce the incidence and severity of harmful algal blooms; 
(6)an analysis of the technological and economic feasibility of proposed solutions; and 
(7)an estimate of the costs involved in implementing proposed solutions.  
(c)Report to CongressNot later than 30 days after the plan required by subsection (a) is completed, the Administrator shall submit such plan to Congress. 
2.Regulation of phosphorus as a banned hazardous substanceNot later than 6 months after the date of enactment of this Act, the Consumer Product Safety Commission, pursuant to section 3 of the Federal Hazardous Substances Act (15 U.S.C. 1262), shall issue regulations declaring any cleaning product that contains greater than 0.5 percent phosphorus by volume and is intended for use in individual households to be a banned hazardous substance under such Act. 
 
